DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 05/21/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogi et al (US Patent No. 6272002).


 	With respect to claim 1, Mogi et al discloses a first layer (5,Fig.1) formed of a material having a first coefficient of thermal expansion (CTE) (Col 6); and a second layer (4,Fig.1) bonded to the first layer and having a second CTE (Col 6), the second layer including a plurality of electrodes embedded therein (31,Fig.1) for facilitating electrostatic clamping of wafers to the second layer (Abstract), wherein the second CTE is different than the first CTE (Lines 45-48,Col6) .

 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogi et al (US Patent No. 6272002).

 	With respect to claim 2, Mogi et al does not explicitly disclose wherein the second CTE is greater than the first CTE; however, it does disclose that first layer and second layer are made from different material (Col 6). However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Mogi et al such that the second layer is made from aluminum nitride and the first layer is made from silicon nitride, since these material are commonly used in the industry or as a design choice.

 	With respect to claim 3, Mogi et al discloses wherein the first CTE is between 2.0 x 10"7/ °C and 4.0 x 10"7/ °C (such as silicon nitride ,Col 6), and the second CTE is between 6.0 x 10"7/ °C and 8.0 x 10"7/ °C (Aluminum oxide,Col 6).

 	With respect to claim 4, Mogi et al discloses wherein the first layer is formed of at least one of quartz, carbon, silicon, silicon nitride (Col 6), silicon carbide, aluminum nitride, INVAR, KOVAR, molybdenum, tungsten, tantalum, and titanium.

 	With respect to claim 5, Mogi et al discloses wherein the second layer is formed of at least one of ceramic, aluminum (Col 6), silver, and copper.

 	With respect to claim 6, Mogi et al does not explicitly disclose wherein the first CTE is greater than the second CTE. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Mogi et al such that the first layer is made from aluminum nitride and the second layer is made from silicon nitride, since these material are commonly used in the industry or as a design choice.

 	With respect to claim 7, Mogi et al discloses wherein the second CTE is between 2.0 x 10"7/ °C and 4.0 x 10“7/ °C  (such as silicon nitride ,Col 6), and the first CTE is between 6.0 x 10“7/ °C and 8.0 x 10“7/ °C (Aluminum oxide,Col 6).

 	With respect to claim 8, Mogi et al discloses wherein the second layer is formed of at least one of quartz, carbon, silicon, silicon nitride (Col 6), silicon carbide, aluminum nitride, INVAR, KOVAR, molybdenum, tungsten, tantalum, and titanium.

 	With respect to claim 9, Mogi et al discloses wherein the first layer is formed of at least one of ceramic, aluminum (Col 6), silver, and copper.

 	With respect to claim 10, Mogi et al discloses further comprising a heat trace (6,Fig.1) disposed between the first layer and the second layer with respect to limitation “and adapted to controllably heat the first layer and the second layer” "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	With respect to claim 11, Mogi et al discloses wherein the heat trace comprises at least one of a wire (9, Fig.1), a cable, a plate, and a tape connected to a source of electrical power (Fig.1).


 	With respect to claim 12, Mogi et al discloses a first layer (5,Fig.1) formed of a material (silicon nitride, Col 6) having a first coefficient of thermal expansion (CTE), a second layer (4,Fig.1) bonded to the first layer and having a second CTE  (Aluminum oxide,Col6) greater than the first CTE, the second layer including a plurality of electrodes (3,Fig.1) embedded therein for facilitating electrostatic clamping of wafers to the second layer (Abstract); and a heat trace (6,Fig.1) disposed between the first layer and the second layer, with respect to claim limitaton “and adapted to controllably heat the first layer and the second layer” "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Mogi et al does not explicitly disclose wherein the second CTE is greater than the first CTE; however, it does 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALI NARAGHI/Examiner, Art Unit 2895